                 Case 3:19-cv-02390-JSC Document 1 Filed 05/01/19 Page 1 of 7




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff and the Class

 6
                                       UNITED STATES DISTRICT COURT
 7                                 NORTHERN DISTRICT OF CALIFORNIA
 8                                          SAN FRANCISCO DIVISION
 9
10   FAZELEH ASHTIANI, individually and on                    Case No.: 3:19-cv-02390
     behalf of all others similarly situated
11                        Plaintiff,
                                                              CLASS ACTION COMPLAINT

12   v.                                                       JURY TRIAL DEMANDED
13   BUSINESS LISTING SOLUTION, LLC, a
     Florida limited liability company, GARY
14   KUSTRA, an individual
15                       Defendants.

16
                                         CLASS ACTION COMPLAINT
17
            1.      Plaintiff FAZELEH ASHTIANI (“Plaintiff”) brings this Class Action Complaint and
18
     Demand for Jury Trial against Defendant BUSINESS LISTING SOLUTION, LLC and Defendant
19   GARY KUSTRA (together, “Defendants”) to stop their illegal practice of making unauthorized calls
20   that play prerecorded voice messages to the telephones of consumers nationwide, and to obtain redress
21   for all persons injured by their conduct. Plaintiff alleges as follows upon personal knowledge as to

22   himself and his own acts and experiences, and, as to all other matters, upon information and belief,
     including investigation conducted by his attorney.
23
24
25
26
27
                                                          1
28                                                                                                 3:19-cv-02390
                Case 3:19-cv-02390-JSC Document 1 Filed 05/01/19 Page 2 of 7




 1                                       NATURE OF THE ACTION

 2
           2.      Defendants sell and provide insurance policies to consumers. As a primary part of their
 3
     marketing efforts, Defendants and their agents placed thousands of automated calls employing a
 4
     prerecorded voice message to cell phones and residential phones nationwide.
 5         3.      Unfortunately, Defendants did not obtain consent prior to placing these calls and,
 6   therefore, are in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
 7         4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing

 8   equipment that could target millions of consumers en masse. Congress found that these calls were not
     only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
 9
     commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
10
     1969-71.
11         5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
12   Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.
13         6.      By placing the calls at issue, Defendants have violated the privacy and statutory rights of

14   Plaintiff and the Class.
           7.      Plaintiff therefore seeks an injunction requiring Defendants to stop its unconsented
15
     calling, as well as an award of actual and statutory fines to the Class members, together with costs and
16
     reasonable attorneys’ fees.
17
18                                                  PARTIES
19
20         8.      Plaintiff FAZELEH ASHTIANI is a natural person and is a citizen of the Northern
     District of California.
21
           9.      Defendant BUSINESS LISTING SOLUTION, LLC, (Defendant “BLS”) is a limited
22
     liability company organizing and existing under the laws of the State of Florida with its principal place
23   of business at 333 Southern Boulevard, West Palm Beach, Palm Beach County, Florida, 33405.
24         10.     Defendant GARY KUSTRA (Defendant “Kustra”) is a natural person and is a citizen of
25   Palm Beach County, Florida. Defendant Kustra is the manager of Defendant BLS and responsible for

26   the alleged acts of Defendant BLS herein.

27
                                                         2
28                                                                                                3:19-cv-02390
               Case 3:19-cv-02390-JSC Document 1 Filed 05/01/19 Page 3 of 7




 1                                         JURISDICTION AND VENUE

 2
            11.       This Court has federal subject matter jurisdiction under 28 U.S.C. §1331, as the action
 3
     arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, which is a federal statute.
 4
            12.       This Court has personal jurisdiction over Defendants because they conduct business in
 5   this District and in the State of California and because the events giving rise to this lawsuit occurred in
 6   this District.
 7          13.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendants

 8   regularly conduct business in the State of California and in this District, and because the wrongful
     conduct giving rise to this case occurred in this District.
 9
10
                                     COMMON FACTUAL ALLEGATIONS
11
12          14.       Defendant BLS sells its services placing listings in Google’s local business directory.
13          15.       Defendant Kustra is the manager of Defendant BLS.

14          16.       To increase their sales and avoid paying for more expensive forms of advertising,
     Defendants called and played prerecorded voice messages to thousands or possibly tens of thousands of
15
     phones at once.
16
            17.       When the Class members answered their phones expecting to hear from a real person,
17   Defendants pulled a bait and switch by playing a prerecorded voice message.
18          18.       Unfortunately, Defendants failed to obtain consent from Plaintiff and the Class before
19   bombarding their phones with illegal prerecorded voice messages.

20
                           FACTS SPECIFIC TO PLAINTIFF FAZELEH ASHTIANI
21
22
            19.       On May 1, 2019, Plaintiff received a call from Defendants and/or their agents on
23   Plaintiff’s cell phone.
24          20.       When Plaintiff answered the phone, Plaintiff heard a prerecorded voice message
25   advertising Defendants’ listing service.

26          21.       When Plaintiff responded to the automated prompt, Plaintiff was connected with
     Defendants.
27
                                                           3
28                                                                                                   3:19-cv-02390
               Case 3:19-cv-02390-JSC Document 1 Filed 05/01/19 Page 4 of 7




 1         22.     Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship

 2   with Defendants and has never requested that Defendants contact him in any manner.

 3
                                            CLASS ALLEGATIONS
 4
 5         23.     Class Definition: Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
 6   23(b)(3) on behalf of Plaintiff and a class defined as follows:
 7
 8                     No Consent Class. All persons in the United States who: (1) from the last 4
                       years to present (2) received at least one telephone call; (3) on his or her cellular
 9
                       or residential telephone; (4) that was called using an autodialer and/or played a
10
                       prerecorded voice message; (5) for the purpose of selling Defendants’ services;
11                     (6) where Defendants did not have any record of prior express written consent
12                     to place such call at the time it was made.
13
14         24.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding
     over this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
15
     successors, predecessors, and any entity in which the Defendants or their parents have a controlling
16
     interest and its current or former employees, officers and directors; (3) persons who properly execute
17   and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have
18   been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’
19   counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.

20         25.     Numerosity: The exact number of the Class members is unknown and not available to
     Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants
21
     placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of
22
     the Class can be identified through Defendants’ records.
23         26.     Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in
24   that Plaintiff and the Class members sustained damages arising out of Defendants’ uniform wrongful
25   conduct and unsolicited telephone calls.

26         27.     Adequate Representation: Plaintiff will fairly and adequately represent and protect the
     interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on
27
                                                          4
28                                                                                                    3:19-cv-02390
                  Case 3:19-cv-02390-JSC Document 1 Filed 05/01/19 Page 5 of 7




 1   behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the

 2   other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained
     competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and
 3
     Plaintiff’s counsel are committed to vigorously prosecuting this action on behalf of the members of the
 4
     Class and have the financial resources to do so.
 5              28.   Policies Generally Applicable to the Class: This class action is appropriate for
 6   certification because Defendants have acted or refused to act on grounds generally applicable to the
 7   Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible

 8   standards of conduct toward the Class members and making final injunctive relief appropriate with
     respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the Class
 9
     members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with
10
     respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
11              29.   Commonality and Predominance: There are many questions of law and fact common to
12   the claims of Plaintiff and the Class, and those questions predominate over any questions that may
13   affect individual members of the Class. Common questions for the Class include, but are not

14   necessarily limited to the following:
           i.         Whether Defendants’ conduct violated the TCPA;
15
         ii.          Whether Defendants’ conduct violated the TCPA willingly and/or knowingly;
16
         iii.         Whether Defendants called and played its voice recordings to thousands of cell phones;
17       iv.          Whether Defendants obtained prior written consent prior to contacting any members of
18   the Class;
19        v.          Whether members of the Class are entitled to treble damages based on the knowingness

20   or willfulness of Defendants’ conduct.
                30.   Superiority: This case is also appropriate for class certification because class
21
     proceedings are superior to all other available methods for the fair and efficient adjudication of this
22
     controversy as joinder of all parties is impracticable. The damages suffered by the individual members
23   of the Class will likely be relatively small, especially given the burden and expense of individual
24   prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be virtually
25   impossible for the individual members of the Class to obtain effective relief from Defendants’

26   misconduct. Even if members of the Class could sustain such individual litigation, it would still not be
     preferable to a class action, because individual litigation would increase the delay and expense to all
27
                                                            5
28                                                                                                       3:19-cv-02390
                Case 3:19-cv-02390-JSC Document 1 Filed 05/01/19 Page 6 of 7




 1   parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a

 2   class action presents far fewer management difficulties and provides the benefits of single adjudication,
     economy of scale, and comprehensive supervision by a single Court. Economies of time, effort and
 3
     expense will be fostered, and uniformity of decisions ensured.
 4
 5                                             CAUSE OF ACTION
 6                                          Violation of 47 U.S.C. § 227
 7                                     (On behalf of Plaintiff and the Class)

 8
            31.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 9
            32.     Defendants and/or its agent placed telephone calls to Plaintiff’s and the Class members’
10
     cellular telephones without having their prior express written consent to do so.
11          33.     Defendants’ calls were made for a commercial purpose.
12          34.     Defendants played a prerecorded voice message to the cell phone and/or residential
13   phones of Plaintiff and the Class members as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).

14          35.     As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the
     Class’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
15
     them to recover $500 in civil fines for each violation and an injunction requiring Defendants to stop
16
     their illegal calling campaign.
17          36.     Defendants and/or its agent made the violating calls “willfully” and/or “knowingly” under
18   47 U.S.C. § 227(b)(3)(C).
19          37.     If the court finds that Defendants willfully and/or knowingly violated this subsection, the

20   court may increase the civil fine from $500 to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).

21
22
23                                           PRAYER FOR RELIEF
24
25   WHEREFORE, Plaintiff FAZELEH ASHTIANI, individually and on behalf of the Class, prays for the

26   following relief:

27
                                                           6
28                                                                                                   3:19-cv-02390
          Case 3:19-cv-02390-JSC Document 1 Filed 05/01/19 Page 7 of 7




 1   A.      An order certifying the Class as defined above, appointing Plaintiff FAZELEH

 2           ASHTIANI as the Class representative and appointing Plaintiff’s counsel as Class
             Counsel;
 3
     B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
 4
     C.      An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully
 5           and knowingly;
 6   D.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
 7           call recipients’ prior express written consent to receive such calls, and otherwise

 8           protecting interests of the Class;
     E.      An award of actual damages and/or statutory fines and penalties;
 9
     F.      An award of reasonable attorneys’ fees and costs; and
10
     G.      Such other and further relief that the Court deems reasonable and just.
11
12                                         JURY DEMAND
13   Plaintiff requests a trial by jury of all claims that can be so tried.

14
     Dated: May 1, 2019
15
                                             Respectfully submitted,
16
17                                           FAZELEH ASHTIANI, individually and on
18                                           behalf of all others similarly situated,
19
20                                           By: /s/ Mark L. Javitch                    .
                                             Plaintiff’s Attorney
21
                                             Mark L. Javitch (California SBN 323729)
22                                           Mark L. Javitch, Attorney at Law
                                             210 S. Ellsworth Ave #486
23                                           San Mateo CA 94401
24                                           Tel: 402-301-5544
                                             Fax: 402-396-7131
25
                                             Attorney for Plaintiff and the Putative Class
26
27
                                                     7
28                                                                                           3:19-cv-02390
